EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ann Racuya Robbins on 4/16/2021.
The application has been amended as follows: Cancel claim 4 and add claim 5 as shown below.

Claim 5. An electronic cyber secure, distributed network based system or Living Machine for knowledge creation and distribution, said electronic-network based system comprising: 
at least one computer processor account subsystem, said at least one computer processor account subsystem having a plurality of user accounts; 
at least one computer processor exchange subsystem; 

wherein said exchange subsystem is internetworked with said computer account system and said computer governance subsystem and a computer marketplace subsystem; and wherein said computer exchange subsystem is configured by said computer governance system to operate in accordance with said self-governing system to: 
receive through each of said plurality of user accounts, an election of at least one person responsible for said computer exchange subsystem; this at least one person responsible for the computer exchange subsystem and administering the governance subsystem; this governance subsystem includes how and when to at least; 
assign rights, activate a dispute resolution governance process, bequeath knowledge, close aspects, and participate in governance framework:     
receive a first user's knowledge deposited through a first user account of said plurality of user accounts of said computer account subsystem; receive a second user's offer for purchasing a view of said knowledge 
accept said second user's offer; and distribute the knowledge deposit view to said second user account of said computer account subsystem in exchange for receiving, from said second user's account, money revenue for the purchase:
the governance structure dispute resolution process further comprising, internetworking with said computer exchange subsystem; and 
wherein said exchange subsystem is further configured to: log particulars of said second user's offer to purchase said view, said acceptance of said second user's offer; and said distribution of said purchased view to said second user account; log a receipt of said particulars in at least one of said first user account and said second user account; and wherein said dispute resolution governance process is configured to: 
resolve a dispute between user accounts based on said logged particulars and logged receipt in response to receiving input from at least one of said first user account and said second user account whereby the ability to pay legal fees is equalized;

post said first user's knowledge on said computer marketplace subsystem for viewing by account users in response to a request for posting said first user's knowledge; said request being submitted through said first user account of said computer account subsystem; record at least one account user interest in said first account user knowledge posting in response to receiving an interest input from said at least one account user; determine from said record of at least one account user interest the number of account users interested in said first user knowledge posting; and send in a message said amount of interested account users for viewing by said first user account.

The following is an examiner’s statement of reasons for allowance:
A computerized system for knowledge dissemination via user accounts. Separate computer processors networked for, accounts, knowledge exchange and, governance. 

wherein said exchange subsystem is further configured to: log particulars of a second user's offer to purchase the view, the acceptance of the second user's offer. Distribution of said purchased view to second user account.  Logging a receipt of said particulars in at least one of said first user account and said second user account. The dispute resolution governance process is configured to resolve a dispute between user accounts based on said logged particulars and logged receipt in response to receiving input from at least one of the first user account and the second user account so the ability to pay legal fees is equalized.
Post first user's knowledge on said computer marketplace subsystem for viewing by account users in response to a request for posting said first user's knowledge. Record at least one account user interest in the first account user knowledge posting in response to receiving an interest input from said at least one account user. Determine from said record of at least one account user interest the number of account users interested in said first user knowledge posting. Send in a message said amount of interested account users for viewing by said first user account.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020095302 A1 does not at least teach the separate individual processors.
US 20040006566 A1 does not at least teach the separate individual processors.
US 20090132815 A1 does not at least teach the separate individual processors or the agreement between users.
US 6138119 A does not at least teach the separate individual processors or the agreement between users.
US 5719938A does not at least teach the agreement between different users and the separate individual processors or the networking of different processor.
US 20080147567 A1 does not at least teach the separate individual processors or the agreement between users or a dispute resolution system.
US 20070226163 A1 does not at least teach the processors or the computerization of knowledge dissemination to those searching for that knowledge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649